Citation Nr: 0827814	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  04-26 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
residuals of an injury to the right lower extremity, 
including a right foot disorder (claimed as a right foot 
disorder).  

2.  Entitlement to service connection for residuals of an 
injury to the right lower extremity, including a right foot 
disorder (claimed as a right foot disorder).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1944 until 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The September 2003 rating decision also granted a claim for 
service connection for a left hand, broken last finger, and 
granted a 10 percent disability rating.  No notice of 
disagreement was filed in relation to this claim and it is 
thus not currently before the Board.  

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 2007-7137 (Fed. Cir. 
Mar. 26, 2008), recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims.  
The veteran has neither claimed nor submitted evidence of any 
new diagnoses for new claims.  As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim.  


FINDINGS OF FACT

1. A final April 2002 rating decision denied a claim to 
reopen the claim for service connection for a right foot and 
leg disorder.

2.  The evidence associated with the claims file since the 
April 2002 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for residuals of an injury to the right lower extremity, 
including a right foot disorder

3.  The medical evidence of record does not show that the 
veteran's residuals of an injury to the right lower 
extremity, including a right foot disorder, are related to 
his active military service.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the April 2002 rating decision is 
new and material; the claim of entitlement to service 
connection for residuals of an injury to the right lower 
extremity, including a right foot disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for the establishment of service connection 
for residuals of an injury to the right lower extremity, 
including a right foot disorder, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for residuals of an injury to the right lower 
extremity, including a right foot disorder.  In view of the 
Board's decision to reopen the veteran's claim, a discussion 
of VA's duties to notify and assist in regards to that claim 
is unnecessary.


[Continued on the next page]  
New and Material Evidence 

The veteran seeks to reopen a previously denied claim for 
service connection for residuals of an injury to the right 
lower extremity, including a right foot disorder.  A review 
of the record indicates that the veteran was previously 
denied service connection for a right leg injury in March 
1946.  An April 2002 rating decision denied a claim to reopen 
the claim for a right foot and leg disability.  The veteran 
did not file a Notice of Disagreement and the rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the April 2002 rating 
decision consisted of service medical records, which did not 
indicate that the veteran was ever treated for or diagnosed 
with residuals of an injury to the right lower extremity, 
including a right foot disorder, during service, other than a 
report of a right leg injury made by the veteran on his 
separation examination.  Also of evidence were private 
medical records indicating treatment for a bilateral foot and 
ankle injury. Additionally, the veteran provided general 
statements regarding injuring his right leg and foot during 
service.  

The March 1946 rating decision found him to not have a 
bruised right leg established by the evidence of record.  
February 1948 and December 1994 rating decisions similarly 
found no injury of the right leg.  The April 2002 rating 
decision found the veteran to have not provided new and 
material evidence indicating a right foot and leg disorder 
due to active service.  

In his current attempt to reopen the claim, the veteran has 
proffered new statements from himself, a friend, and his 
family members specifically indicating that he injured his 
right foot in service.  He has also provided a private 
medical report, from December 2002, finding that he had a 
foot disorder due to his claimed in-service injury.  VA 
outpatient treatment records also indicated that the veteran 
had old healed fractures of the hallux interphalangeal joint 
and malunions of the 4th and 5th proximal phalanes, as 
indicated in October 2005.  

In view of the veteran's established history of a foot 
disorder, the Board finds the current findings relevant 
towards establishing residuals of an injury to the right 
lower extremity, including a right foot disorder.  As such, 
the Board finds the newly associated evidence to have not 
been previously submitted and to be material as it relates to 
an unestablished fact necessary to substantiate his claim.  
Accordingly, the Board finds that the claim for service 
connection for residuals of an injury to the right lower 
extremity, including a right foot disorder is reopened.  

Service Connection

The veteran essentially contends that he received an injury 
to the right lower extremity while in service, as indicated 
in his March 2004 statement.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
That an injury or event occurred in service alone is not 
enough.  There must be chronic disability resulting from that 
injury or event.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection can also be found for any disease 
diagnosed after discharge, if all the evidence establishes it 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

An August 1944 service medical record noted the veteran's 
extremities to be normal.  Service medical records do not 
record any treatment for a right foot injury.  In his 
February 1946 separation examination, the veteran reported a 
history of a right leg injury, but did not report a right 
foot injury.  The February examiner found him to have normal 
extremities.  A February 1946 medical history further noted 
that the veteran was examined and found physically qualified 
for discharge.  No defects were noted at that time and the 
veteran required neither treatment nor hospitalization.

The record is silent for decades following the veteran's 
discharge from service.  Physical Therapy progress notes have 
been associated with the claims file, with the first note 
dating to December 1981.  A December 8, 1981 entry noted that 
the veteran was about two and a half weeks post bilateral 
ankle fractures.  In a June 24, 1982 entry the examiner noted 
that the veteran complained of a lot of pain in his feet.  A 
July 1, 1982 entry also found the veteran complaining of 
right foot pain along with pain on his metatarsal heads.

A June 1983 private medical record from the Doctors Hospital 
noted that the veteran was provided a right ankle tarsal 
tunnel release.   An August 1984 letter from Dr. M.P.D., Jr., 
noted that the veteran was being discharged from his office 
and was found to be permanently impaired to the extent of 23 
percent for the lower extremity, directly related to his 
ankle.  An August 1988 private medical record from Dr. S.A.K. 
diagnosed the veteran with traumatic injury to both feet with 
nerve damage.  A September 1993 private record from Dr. 
E.N.P. similarly diagnosed him with traumatic injury to both 
feet and nerve damage.  

A December 2002 private medical evaluation, by Dr. W.I.P., 
III, noted that the veteran was injured while in the Navy, 
resulting in an injury to his toes.  The examiner noted that 
the veteran had callouses underneath the 2nd and 3rd 
metatarsal head with some bony thickening around the proximal 
phalanx area of the 3rd and 4th proximal phalanges.  The 
examiner found they were probably cracked at the time of his 
injury.  The examiner also noted that x-rays showed old 
healed fractures consistent with a verbal description of the 
3rd and 4th proximal phalanges.  He was diagnosed with 
metatarsalgia in his foot.                                                                                                    

VA outpatient treatment records generally indicate that the 
veteran has been treated for chronic right foot pain, as 
indicated in a March 2003 record.  An October 2005 VA 
podiatry clinic visit noted that the veteran complained of 
painful feet, which he claimed was due to an injury during 
service and that he has had persistent pain since that time.  
The examiner found him to have thin, boney feet, with pain at 
the metatarsophalangeal joint, with pressure and range of 
motion.  X-rays found old healed fractures of the hallux 
interphalangeal joint, and malunions of the 4th and 5th 
proximal phalanes.  The examiner found him to have old trauma 
and current degenerative joint disease.  His February 2006 
follow up VA podiatry note made similar findings and further 
noted that his malunion likely caused his painful callous.  

The veteran has also submitted multiple lay statements from 
his siblings, received by VA in October 2004, and a friend 
from his time in service, R.M.H., received in March 2005.  
His sibling statements generally reported that they recalled 
hearing that the veteran injured his foot at the same time he 
injured his leg during service.  R.M.H. noted that the 
veteran injured his foot in service.  Additionally, in a 
statement from the veteran's wife, dated in November 2005, 
she noted that the veteran had told her that he had injured 
his toes while in service.

Although the veteran has claimed to have had chronic foot 
pain since service, the record does not support his 
contention.  While the service medical records document the 
veteran reporting an injury to his right leg in 1945, it does 
not note any reports of or treatment for a right foot injury 
or right leg injury.  His February 1946 examiner, prior to 
discharge, found him to have normal extremities, including 
bones, joints, muscles, and feet.  His February 1946 medical 
history similarly found him to have no physical defects and 
to be physically qualified for discharge; he required neither 
treatment nor hospitalization.

Furthermore, there is no indication of treatment for a foot 
injury for years after service.  The first indication of 
record was for Physical Therapy progress notes dating from 
December 1981, many decades after his discharge from service.  
These notes indicated the occurrence of an intercurrent 
injury, in the form of bilateral ankle fractures, from 
earlier that year.  The first record of right foot pain 
associated with the claims file is from July 1982.  There are 
no medical records of evidence indicating chronic 
manifestations of a foot disorder for years following 
service, until after a recorded intercurrent injury to the 
lower extremities.  

Additionally, the evidence of record indicates that the 
veteran is currently diagnosed with a foot disorder; however, 
there is no evidence of record to support the veteran's 
contention that it is related to his service.  Although the 
December 2002 private medical examination by Dr. W.I.P., III 
and the VA podiatry notes reported that the veteran's right 
foot disorder was related to service, those findings were 
based on the veteran's report of an in-service foot injury to 
his examiners.
However, while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  
Although the examiner noted reviewing the veteran's records 
from the military, he did not state what records he relied on 
in making his findings.  The examiner simply reported that 
the veteran did not know his actual injury or what was broken 
in service, indicating that he was completely relying on the 
veteran's statements in his finding of an in-service injury.  
Therefore, there is no competent medical opinion of record 
etiologically relating the appellant's current right foot 
disorder to his service.  A VA examination is not necessary 
as the evidence does not raise a possibility of 
substantiating the veteran's claim of an in service injury 
after all this time.  

The only other medical evidence provided as to the veteran's 
claim is his belief that his current right foot disorder is 
somehow related to service.  Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual questions of if any of the veteran's right foot 
disorder can be attributed to his service, is a medical 
question, requiring a medical expert.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); 38 C.F.R. § 3.159.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  

Furthermore, the only evidence of the occurrence of an in-
service right foot injury is the veteran's own relatively 
recent statements, and those of R.M.H. and his family, to the 
effect that he did have a right foot injury during service.  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997). The Board finds that the 
service medical records and the post-service medical 
treatment records to carry far more weight of credibility and 
probative value that the recent lay statements.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran). Such records are more reliable, in the Board's 
view, than the unsupported assertions of events now over half 
a century past, made in connection with his claim for 
monetary benefits from the government. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  
 
Specifically, the veteran would clearly be motivated to give 
an accurate representation of his health care providers at 
the time of his examination, for fear that an inaccurate 
medical history might lead to improper treatment or problems 
with any possible future claims.  Additionally, he would have 
no reason to give an inaccurate history at that point.  The 
veteran did not report a right foot injury during service.  
On the other hand, the veteran, his family, and R.M.H. would 
be highly motivated to aid the veteran in recovering 
benefits.  

Furthermore, the fact that there are no medical records 
concerning a right foot disorder until after an intercurrent 
injury to the lower extremities is contrary to the veteran's 
current claims that he has had chronic right foot pain since 
service.  The veteran essentially claims he had a right foot 
injury in service, but did not seek treatment for foot pain 
until after a second injury decades after his claimed in-
service injury raises doubt as to the veteran's current right 
foot disorder being caused by his service.  

Although the veteran is diagnosed with a right foot disorder, 
there is no probative medical or credible lay evidence to 
show that he complained of or received treatment for a foot 
disorder during service.  The veteran was not found to have 
any kind of foot disorder prior to his discharge and no 
evidence is of record of treatment for a foot disorder for 
decades after his service.  The evidence contemporaneous with 
the time of the claimed injury and the years following 
service do not match the lay statement submitted claiming 
that the veteran injured his right foot during service.  
Additionally, the first medical record of evidence 
specifically concerning a right foot disorder after service 
was subsequent to an intercurrent lower extremity injury that 
occurred decades after service.  Finally, there is no 
reliable medical nexus evidence to support a connection 
between the veteran's service and his current right foot 
disorder, which does not rely on the veteran's statements 
that are uncorroborated by contemporaneous evidence.  

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for service 
connection for residuals of an injury to the right lower 
extremity, including a right foot disorder, which was simply 
claimed as a right foot disorder, is denied.  


ORDER

New and material evidence having been submitted, the 
veteran's request to reopen the claim for service connection 
for residuals of an injury to the right lower extremity, 
including a right foot disorder, (claimed as a right foot 
disorder) is granted.  The appeal is granted to this extent 
only.  

Service connection for residuals of an injury to the right 
lower extremity, including a right foot disorder, (claimed as 
a right foot disorder) is denied.  


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


